UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION13 Or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-303000 ZAP (Name of small business issuer in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5014 Fourth Street Santa Rosa, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (707)525-8658 Securities registered pursuant to Section12(b) of the Act: Common Stock, no par value OTC BB Titleof Each Class Name Exchange on Which Registered Securities registered pursuant to Section12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes oNo x The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of June 30, 2010 was $24,562,000. There were a total of 218,104,955shares of the Registrant’s Common Stock outstanding as of April 8, 2011. DOCUMENTS INCORPORATED BY REFERENCE: PartIII incorporates information by reference to portions of the Registrant’s proxy statement for its 2011 annual meeting of shareholders. 2 TABLE OF CONTENTS Item No. Page PART I Item 1. Business. 5 Item 1A. Risk Factors. 17 Item 1B. Unresolved Staff Comments. 40 Item 2. Properties. 40 Item 3. Legal Proceedings. 40 Item 4. Removed and Reserved 41 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchasers of Equity Securities. 41 Item 6.
